American Century Mutual Funds, Inc. Summary Prospectus and Prospectus Supplement Select Fund Supplement dated August 5, 2013 ■ Summary Prospectus and Prospectus dated July 26, 2013 The following is added to the Portfolio Managers section in the summary prospectus and on page 4 of the prospectus: Christopher J. Krantz, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2006. The following is added to The Fund Management Teamsection on page 9 of the prospectus: Christopher J. Krantz Mr. Krantz, Portfolio Manager, has been a member of the team that manages the fund since joining American Century Investments in 2006 as an analyst. He became a portfolio manager in 2013. He has a bachelor of science in business from Indiana University and an MBA, with a concentration in finance, from the University of Texas McCombs School of Business. He is a CFA charterholder. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-796181308
